Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 	The Applicants’ Amendment to the Claims filed on 03/09/2022 is entered.
Claims 3, 7-8, 13-20, 48, 60, and 64 are cancelled.
Claims 1-2, 4-6, 9-12, 21-47, 49-59, 61-63, 65-93 are pending.
Claims 34-42, 44-47, 67-70 are withdrawn.
Response to Amendment
All objections and rejections made in the previous office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 03/09/2022.
Election/Restrictions
In view of allowable subject matter the restriction/species election requirement made in the office actions mailed on 09/19/2019 and 06/02/2021 is withdrawn.  Previously withdrawn species and claims 34-42, 44-47, 67-70 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Janet Tse on June 15, 2022.
The application has been amended as follows: 

Cancel claims 28, 35, 41, 43, 47, and 63.

Amend claim 34, line 2:  …providing [[a]] the nucleic acid of claim 1…
	Amend claim 44, line 2:   …the RNA molecule of claim 29
Amend claim 45, line 1:   …the RNA molecule of claim 29


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a nucleic acid molecule comprising in the 5' to 3' direction of transcription relative to synthesis of a transcript: (a) a promoter; (b) a transcribable nucleic acid sequence or a nucleic acid sequence for introducing a transcribable nucleic acid sequence; and (c) a nucleic acid sequence which codes for a 3'-untranslated region, and is characterized in that, when the nucleic acid molecule is transcribed under the control of the promoter (a), a transcript including the 3'-untranslated region is produced, wherein said nucleic acid sequence (c) is not naturally linked to the transcribable nucleic acid sequence (b), wherein said 3'-untranslated region in the transcript comprises a nucleic acid sequence of the 3'-untranslated region of Amino-Terminal Enhancer Of Split (AES), which comprises: (A) a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 86 to 89, (B) a fragment comprising at least 80% of any one of SEQ ID NOs: 86 to 89, or (C) a variant comprising a nucleic acid sequence that is at least 90% identical to the nucleic acid sequence (A) or the fragment (B).  Further, regarding independent claim 29, the prior art does not teach or fairly suggest and an RNA molecule comprising in the 5’ to 3’ direction: a 5'-untranslated region, a nucleic acid coding for a peptide or protein; and a 3'-untranslated region comprising a nucleic acid sequence of the 3'-untranslated region of Amino-Terminal Enhancer Of Split (AES), which comprises: (A) a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 86 to 89, (B) a fragment comprising at least 80% of any one of SEQ ID NOs: 86 to 89, or (C) a variant comprising a nucleic acid sequence that is at least 90% identical to the nucleic acid sequence (A) or the fragment (B).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 4-6, 9-12, 21-27, 29-34, 36-40, 42, 44-46, 49-59, 61-62, and 65-93 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658